IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

CHRIS FINLEY,
Special Administrator of the Estate of
Christopher Grant Finley PLAINTIFF

Vv. No. 3:18-cv-55-DPM

HEATH LOGGAINS and
CITY OF JONESBORO, ARKANSAS DEFENDANTS

JUDGMENT
The Finley Estate’s complaint is dismissed with prejudice. The
Court retains jurisdiction until 6 August 2021 to enforce the parties’

settlement.

OPV par stot g-
D.P. Marshall Jr.
United States District Judge

 

\ Qhrafo 19
x hwe AVA!
jj
